The Honorable Brent Haltom Prosecuting Attorney Eighth Judicial District Miller County Courthouse Texarkana, AR 75502
Dear Mr. Haltom:
This is in response to your request for an opinion regarding the responsibility of Arkansas counties and cities for the maintenance of juvenile offenders. It appears that this question has been raised and addressed, at least in part, by a recent lawsuit in Pulaski County. See City of Little Rock, et al. v.Villines, et al., Pulaski County Circuit Court, Fifth Division, No. 89-4185. While a decision was rendered by the trial court on May 10, 1993, it is my understanding that the case is being appealed. A final decision in this case may answer your question in the entirety; it will certainly answer it in part. Thus, any attempt by this office to address the question would violate our longstanding policy against rendering opinions on matters in litigation.
Our policy against issuing opinions on matters in litigation is compelled, primarily, by the separation of powers doctrine. See
Ark. Const., Art. 4, §§ 1 and 2. The judicial power of the state is vested in the courts. Ark. Const., Art. 7, § 1. Questions raised in judicial proceedings are properly addressed in that forum, pursuant to the courts' power and duty to interpret the law as enacted by the General Assembly. An opinion from this office would, under such circumstances, constitute little more than an executive comment on matters appropriately within the judicial branch. Nothing short of a final decision by the proper court can resolve such matters.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh